DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 11-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kudo (US 20190232703).
 	Regarding claim 1, Kudo discloses “an aluminum-containing substrate (Figure 3) comprising:  	an aluminum-containing plate having a grained and etched surface (Figure 3);  	an inner aluminum oxide layer over the grained and etched surface, the inner aluminum oxide layer having an average dry thickness (Ti) of at least 500 nm and up to and including 1,500 nm (paragraph 168); and comprising a multiplicity of inner pores having an average inner pore diameter (Di) of more than 0 nm but less than 15 nm (paragraph 159);  	a middle aluminum oxide layer over the inner aluminum oxide layer, the middle aluminum oxide layer having an average dry thickness (Tm) of at least 60 nm and up to and 2 and up to and including 2,000 middle pores/µm2 (paragraph 85); and  	an outer aluminum oxide layer over the middle aluminum oxide layer, the outer aluminum oxide layer having an average dry thickness (To) of at least 30 nm and up to and including 150 nm (paragraph 101); comprising a multiplicity of outer pores having an average outer pore diameter (Do) of at least 5 nm and up to and including 35 nm (paragraph 144); and having an outer pore density (Co) of at least 100 outer pores/µm2 and up to and including 5,000 outer pores/µm2 (paragraph 85);  	wherein the dry thickness of the combination of the middle aluminum oxide layer and the outer aluminum oxide layer is at least 120 nm and up to and including 420 nm (paragraph 167), and  	wherein Dm is larger than Do that is larger than Di (paragraph 156), and  	optionally, a hydrophilic layer comprising one or more hydrophilic polymers provided at a dry coverage of at least 0.0002 g/m2 and up to and including 0.1 g/m2.” 	Regarding claim 3, Kudo further discloses “wherein the outer aluminum oxide layer has an average dry thickness (To) of at least 40 nm and up to and including 140 nm (paragraph 101).” 	Regarding claim 4, Kudo further discloses “wherein the middle aluminum oxide layer has an average dry thickness (Tm) of at least 70 nm and up to and including 280 nm (paragraph 106 in combination with paragraph 101).”   	Regarding claim 5, Kudo further discloses “further characterized wherein:  	the porosity (Pm) of the middle aluminum oxide layer is defined according to the following equation: 			0.15≤Pm≤0.55 	2)/4,000,000, and  	the porosity (Po) of the outer aluminum oxide layer is defined according to the following equation: 			0.40≤Po≤0.75wherein Po is defined as 3.14(Co)(Do2)/4,000,000 (paragraphs 85, 143, and 144).”  Examiner notes that based upon the disclosed values of Cm, Dm, Co, and Do, the values of Pm and Po disclosed by Kudo overlap the ranges recited.  	Regarding claim 6, Kudo further discloses “wherein Do is at least 10 nm and up to and including 30 nm (paragraphs 143 and 144).” 	Regarding claim 7, Kudo further discloses “wherein Dm is at least 17 nm and up to and including 55 nm (paragraph 143).” 	Regarding claim 8, Kudo further discloses “further comprising the hydrophilic layer that comprises one or more water-soluble polymers (paragraph 138).” 	Regarding claim 9, Kudo further discloses “a lithographic printing plate precursor (title) comprising:  	an aluminum-containing substrate (abstract), and  	a radiation-sensitive imageable layer disposed over the aluminum- containing substrate (abstract),  	wherein the aluminum-containing substrate comprises:  	an aluminum-containing plate having a grained and etched surface (Figure 3);  	an inner aluminum oxide layer over the grained and etched surface, the inner aluminum oxide layer having an average dry thickness (Ti) of at least 500 nm and up to and including 1,500 nm (paragraph 168); and comprising a multiplicity of inner pores having an average inner pore diameter (Di) of more than 0 nm but less than 15 nm (paragraph 159);  	a middle aluminum oxide layer over the inner aluminum oxide layer, the middle aluminum oxide layer having an average dry thickness (Tm) of at least 60 nm and up to and 2 and up to and including 2,000 middle pores/µm2 (paragraph 85); and  	an outer aluminum oxide layer over the middle aluminum oxide layer, the outer aluminum oxide layer having an average dry thickness (To) of at least 30 nm and up to and including 150 nm (paragraph 101); comprising a multiplicity of outer pores having an average outer pore diameter (Do) of at least 5 nm and up to and including 35 nm (paragraph 144); and having an outer pore density (Co) of at least 100 outer pores/µm2 and up to and including 5,000 outer pores/µm2 (paragraph 85);  	wherein the dry thickness of the combination of the middle aluminum oxide layer and the outer aluminum oxide layer is at least 120 nm and up to and including 420 nm (paragraph 167), and  	wherein Dm is larger than Do that is larger than Di (paragraph 156), and  	optionally, a hydrophilic layer comprising one or more hydrophilic polymers provided at a dry coverage of at least 0.0002 g/m2 and up to and including 0.1 g/m2.” 	Regarding claim 11, Kudo further discloses “wherein the outer aluminum oxide layer has an average dry thickness (To) of at least 40 nm and up to and including 140 nm (paragraph 101).” 	Regarding claim 12, Kudo further discloses “wherein the middle aluminum oxide layer has an average dry thickness (Tm) of at least 70 nm and up to and including 280 nm (paragraph 106 in combination with paragraph 101).” 	Regarding claim 13, Kudo further discloses “further comprising the hydrophilic layer comprising one or more water-soluble polymers (paragraph 138).” 	Regarding claim 14, Kudo further discloses “wherein the radiation-sensitive imageable layer is negative-working (paragraph 178) and comprises: 2 and up to and 2 (this limitation only adds limitations on an optional component, and thus does not define over Kudo.” 	Regarding claim 19, Kudo further discloses “a method for providing a lithographic printing plate (title), comprising:  	imagewise exposing the lithographic printing plate precursor of claim 9 to imaging radiation to form an imagewise exposed imageable layer having exposed regions and non-exposed regions (paragraph 30), and  	removing either the exposed regions or the non-exposed regions, but not both exposed regions and non-exposed regions, from the imagewise exposed imageable layer, to form a lithographic printing plate (paragraph 30).” 	Regarding claim 20, Kudo further discloses “wherein the non-exposed regions in the imagewise exposed imageable layer are removed on-press using a lithographic printing ink, a fountain solution, or both the lithographic printing ink and the fountain solution (paragraph 30).” 
Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither disclose nor render obvious an aluminum containing substrate comprising, in combination with the remaining claim elements, an inner, middle, and outer aluminum oxide layer, each layer having the sizes and depths recited in the claim(s), wherein the ratio of the outer pore density to the middle pore density Co/Cm is at least about 1.1: 1.0.   Similarly, the prior art of record neither disclose nor render obvious a lithographic printing plate precursor comprising an aluminum containing substrate, said aluminum containing substrate .   
 	The closes prior art is Kudo, as discussed above in the rejections.  The pores of Kudo are disclosed as having the same pore density, as can easily be seen by comparing Figure 3 of Kudo to the Figure of Applicant.  The inner, middle, and outer layers of Kudo clearly all can be considered a single pore, and therefore have the same pore density. 	Regarding claim 21, the prior art of record neither teaches nor renders obvious a method for preparing a lithographic printing plate precursor, in combination with the remaining claim elements, which results in the precursor having an aluminum-containing plate substantially as claimed in claim 1, wherein the method includes a third anodizing process using sulfuric acid to form the inner aluminum oxide layer underneath the middle aluminum oxide layer.  Kudo discloses only two anodization processes.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853